Scott, J.,

delivered the opinion of the Court.

This was an action of trespass quare clausum fregit brought by Donahoe vs. Rooker for injuries to a tract of land in Chariton. Pleas not guilty, and the statute of limitations. On the trial, the plaintiff, after proving the trespass complained of, in order to show title in himself, offered to read in evidence to the jury, a deed from H. Shurlds, Auditor of Public Accounts, to himself, for the land on which the trespass was committed. By this deed, it appeared that the lajjjj. was sold in June, 1882, for the taxes of the year 1831. The>£e9th July, 1834. It was rejected by the Court, and trcei^t^bn the p^miff took a non suit, and has brought the cause to this ÍSsurR. aminAT I
The point in this cause was determined @3urr, in tie case of Reeds vs. Morton, 9 Mo. Rep. 878. In tha4\ca|e^4i#ras-j8«ld, that there was no error in rejecting the Auditor’s deesLfor land soldijjiH' the nonpayment of taxes, where it did not appear tiurfcate of sale required by the act of March 1st, 1825, to be given by the Auditor to the purchaser, had been seasonably recorded. The reasons of that opinion are there given. This case is exactly parallel.
The other Judges concurring, the judgment of the Court below will be affirmed.